             Case 20-35562 Document 459 Filed in TXSB on 12/17/20 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    GULFPORT ENERGY CORPORATION, et al.,1                          )      Case No. 20-35562 (DRJ)
                                                                   )
                                       Debtors.                    )      (Jointly Administered)
                                                                   )
                                                                   )

                      JOINT STIPULATION AND AGREED ORDER
                BY AND AMONG THE DEBTORS AND MIDSHIP PIPELINE
             COMPANY, LLC GRANTING RELIEF FROM THE AUTOMATIC STAY

             This joint stipulation and agreed order (this “Stipulation”) is made and entered into by and

among (a) Gulfport Energy Corporation and the other debtors-in-possession in the

above-captioned chapter 11 cases (the “Debtors”), and (b) Midship Pipeline Company, LLC

(“Midship”). The Debtors, together with Midship, are collectively referred to herein as “Parties.”

The Parties hereby stipulate and agree as follows:

                                                    RECITALS2

             WHEREAS, on November 13, 2020 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of Texas




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
      Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport
      Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc.
      (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is: 3001 Quail Springs
      Parkway, Oklahoma City, Oklahoma 73134.
2     Capitalized terms used but not defined herein shall have the meaning ascribed to them in the 9019 Motion (as
      defined below).
        Case 20-35562 Document 459 Filed in TXSB on 12/17/20 Page 2 of 5




(the “Court”). The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes. The Debtors continue to operate their businesses and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code;

        WHEREAS, on December 15, 2020, the Debtors and Midship filed the Joint Motion of

Debtors and Midship Pipeline Company, LLC for Entry of an Order (I) Authorizing and Approving

Settlement Agreement and (II) Granting Related Relief [Docket No. 442] (the “9019 Motion”);

        WHEREAS, the 9019 Motion seeks approval of a settlement agreement between the

Debtors and Midship (the “Settlement Agreement”), which includes an amended services

agreement (the “New Gulfport TSA”), to be effective as of the Settlement Effective Date;

        WHEREAS, the New Gulfport TSA must be accepted by the Federal Energy Regulatory

Commission (“FERC”) as a condition precedent to the Settlement Effective Date;

        WHEREAS, the Debtors believe it is in the best interests of their estates for Midship to

promptly file all documents with FERC relating to the approval of the New Gulfport TSA to

commence the FERC review process while the 9019 Motion is pending; and

        WHEREAS, the Debtors consent to relief from the automatic stay imposed by section 362

of the Bankruptcy Code to allow Midship to seek such approval by FERC.

        THEREFORE, IT IS HEREBY STIPULATED AND AGREED, AND UPON APPROVAL

BY THE COURT OF THIS STIPULATION, IT IS SO ORDERED as follows:

        1.      The above recitals are incorporated by reference into this Stipulation with the same

force and effect as if fully set forth hereinafter.

        2.      Midship is hereby granted relief from the automatic stay under section 362(a) of

the Bankruptcy Code, as necessary, solely to allow Midship’s filings with FERC for acceptance of




                                                      2
        Case 20-35562 Document 459 Filed in TXSB on 12/17/20 Page 3 of 5




the New Gulfport TSA and any other filings, communications, and/or responses necessary in

connection therewith.

       3.      For the avoidance of doubt, nothing herein shall constitute the Court’s approval of

the Settlement Agreement or the New Gulfport TSA, which is being sought separately by the

9019 Motion.

       4.      Each of the Parties to this Stipulation represents and warrants it is duly authorized

to enter into and be bound by this Stipulation.

       5.      Neither this Stipulation, nor any terms contained herein shall be offered in evidence

in any legal proceeding or administrative proceeding among or between the Parties, other than as

may be necessary: (a) to obtain approval of and to enforce this Stipulation, (b) to seek damages or

injunctive relief in connection therewith, or (c) to prove that the automatic stay has been modified

in accordance with the terms of this Stipulation.

       6.      The Court retains exclusive jurisdiction with respect to any disputes arising from

or other actions to interpret, administer, or enforce the terms and provisions of this Stipulation.

Dated: __________, 2020
                                                    DAVID R. JONES
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                    3
        Case 20-35562 Document 459 Filed in TXSB on 12/17/20 Page 4 of 5




STIPULATED AND AGREED TO THIS 17TH DAY OF DECEMBER, 2020:


 Respectfully Submitted,

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
 Veronica A. Polnick (TX Bar No. 24079148)        Edward O. Sassower, P.C.
 Cameron A. Secord (TX Bar No. 24093659)          Steven N. Serajeddini, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                 601 Lexington Avenue
 Houston, Texas 77010                             New York, New York 10022
 Telephone:      (713) 752-4200                   Telephone:      (212) 446-4600
 Facsimile:      (713) 752-4221                   Facsimile:      (212) 446-4800
 Email:          mcavenaugh@jw.com                Email:          edward.sassower@kirkland.com
                 vpolnick@jw.com                                  steven.serajeddini@kirkland.com
                 csecord@jw.com
                                                  -and-
 Proposed Co-Counsel for the Debtors and
 Debtors in Possession                            Christopher S. Koenig (admitted pro hac vice)
                                                  300 North LaSalle Street
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200
                                                  Email:       chris.koenig@kirkland.com

                                                  Proposed Co-Counsel for the Debtors and Debtors in
                                                  Possession



 /s/ John J. Sparacino
 MCKOOL SMITH PC                                  LATHAM & WATKINS LLP
 John J. Sparacino (SBN 18873700)                 Christopher R. Harris (Admitted pro hac vice)
 Joshua J. Newcomer (SBN 24060329)                Keith A. Simon (Admitted pro hac vice)
 600 Travis St., Ste. 7000                        Annemarie V. Reilly (Admitted pro hac vice)
 Houston, TX 77002                                885 Third Avenue
                                                  New York, NY 10022
 Telephone: (713) 485-7300                        Telephone: (212) 906-1200
 jsparacino@mckoolsmith.com                       christopher.harris@lw.com
 jnewcomer@mckoolsmith.com                        keith.simon@lw.com
                                                  annemarie.reilly@lw.com
 Co-Counsel for Midship
                                                  Co-Counsel for Midship




                                              4
       Case 20-35562 Document 459 Filed in TXSB on 12/17/20 Page 5 of 5




                                    Certificate of Service

        I certify that on December December 17, 2020, I caused a copy of the foregoing document
to be served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.
                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
